Case: 17-13382   Date Filed: 01/29/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13382
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:03-cr-00045-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                             versus

RAS RAHIM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 29, 2018)

Before WILLIAM PRYOR, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-13382        Date Filed: 01/29/2018   Page: 2 of 5


      Ras Rahim, a federal prisoner currently serving a total sentence of 481

months’ imprisonment, appeals from the district court’s denial of his pro se

petition for a writ of error coram nobis. On appeal, Rahim argues that the district

court erred by denying his petition because he was not considered “in custody” on

his challenged sentence pursuant to 18 U.S.C. § 924(c).

      Although this appeal concerns the denial of Rahim’s petition for a writ of

error coram nobis, we briefly review relevant earlier proceedings involving Rahim

to place his appeal into context.

       In 2004, Rahim was convicted of armed bank robbery, in violation of 18

U.S.C. § 2113(a) and (d); use of a firearm during a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A)(ii); theft of a motor vehicle by force and intimidation,

in violation of 18 U.S.C. § 2119; and use of a firearm during a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A)(iii). Rahim was sentenced to a total term

of imprisonment of 481 months, which consisted of 97 months as to Counts 1 and

3, to run concurrently; 84 months as to Count 2, to be served consecutively to

Counts 1 and 3; and 300 months as to Count 4, to be served consecutively to

Counts 1, 2, and 3.

      Rahim appealed, and this Court affirmed his convictions and sentences. The

Supreme Court denied certiorari.




                                            2
                Case: 17-13382   Date Filed: 01/29/2018   Page: 3 of 5


      In 2007, Rahim filed a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255. The district court denied Rahim’s § 2255 motion on

the merits. Rahim then filed a motion to alter judgment, which the district court

denied.

      Rahim subsequently filed several other motions seeking to amend or file

additional § 2255 motions. All were denied, and no certificates of appealability

were granted.

      In July 2017, Rahim filed the instant pro se petition for a writ of error coram

nobis, seeking to vacate his § 924(c) convictions based on the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015), and Mathis v. United

States, 136 S. Ct. 2243 (2016). Rahim argued that a writ of error coram nobis was

the proper vehicle because he sought relief from issues that rendered his

proceedings irregular or invalid.     He argued that we erred in denying his

applications to file second or successive § 2255 motions. Rahim also argued that

he was not currently “in custody” for his second § 924(c) conviction because he

had not yet started serving that sentence. He further contended that this was his

only remedy because this Court made an error in his previous proceedings.

      The district court denied Rahim’s petition for a writ of error coram nobis. It

determined that Rahim was not entitled to coram nobis relief because he remained

in federal custody. The district court rejected Rahim’s position to the contrary


                                         3
              Case: 17-13382    Date Filed: 01/29/2018   Page: 4 of 5


because Rahim was still in custody on at least one of his sentences. Instead, the

district court concluded that Rahim must pursue his claims under § 2255. But the

district court declined to construe Rahim’s petition as a § 2255 motion because

Rahim had already filed one § 2255 motion that had been denied, and he had not

received permission from this Court to file a second or successive § 2255 motion.

      Rahim now appeals the district court’s denial of his petition for a writ of

error coram nobis.

      We review a district court’s denial of a petition for a writ of error coram

nobis for an abuse of discretion. Alikhani v. United States, 200 F.3d 732, 734

(11th Cir. 2000).

      The All Writs Act, 28 U.S.C. § 1651(a), provides federal courts the authority

to issue writs of error coram nobis. United States v. Mills, 221 F.3d 1201, 1203

(11th Cir. 2000). “A writ of error coram nobis is a remedy available to vacate a

conviction when the petitioner has served his sentence and is no longer in custody,

as is required for post-conviction relief under 28 U.S.C. § 2255.” United States v.

Peter, 310 F.3d 709, 712 (11th Cir. 2002). Conversely, where a petitioner is still

“in custody,” he is not entitled to coram nobis relief. United States v. Garcia, 181
F.3d 1274, 1274 (11th Cir. 1999). The Supreme Court has held that where a

prisoner is serving consecutive sentences, he is considered “in custody” under each

sentence. Garlotte v. Fordice, 515 U.S. 39, 41 (1995).


                                         4
             Case: 17-13382    Date Filed: 01/29/2018   Page: 5 of 5


      Here, the district court did not abuse its discretion by denying Rahim’s

petition for writ of error coram nobis. Because Rahim is still in federal custody

serving consecutive sentences, coram nobis relief is unavailable to him.

Accordingly, we affirm.

      AFFIRMED.




                                       5